1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     PIERRE ARMAND RANDALL                       )    Case No. CV 18-7409-AG (JEM)
12   WINDSOR-ROMANOV,                            )
                                                 )
13                              Petitioner,      )    JUDGMENT
                                                 )
14                v.                             )
                                                 )
15   JASON BLACK, Chief Director of ASH,         )
                                                 )
16                              Respondent.      )
                                                 )
17
           In accordance with the Order Accepting Findings and Recommendations of United
18
     States Magistrate Judge filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that the action is dismissed without prejudice.
20

21
     DATED: May 31, 2019
22                                                        ANDREW J. GUILFORD
                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
